Citation Nr: 1544317	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  07-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) has jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 16, 2011.
 
2.  Entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to April 1971, and from June 1971 to January 1993.

By way of history, in October 2006, the Veteran filed a claim for an increased rating for the service-connected low back disability (for chronic low back pain with disc bulge at L4-5, L5-SI, and disc extrusion at L3-4, with nerve root compression).  An April 2013 Board decision adjudicated the appealed issue of increased rating for the service-connected back disability, denying an increased disability rating in excess of 20 percent from March 1, 2007 to September 6, 2011, and in excess of 40 percent from September 6, 2011.  As part of the rating analysis for the back disability, the April 2013 Board decision found that the symptomatology and impairment caused by the low back disability was contemplated by the schedular rating criteria, and referral for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014) was not required. 

The April 2013 Board decision did not address the issue of entitlement to a TDIU because the Board found that this issue was not on appeal before the Board, specifically finding that the Veteran had not expressed disagreement with the August 2009 and February 2010 rating decision denials of a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the April 2013 Board decision finding that a TDIU was not before the Board. 

In a July 2014 Joint Motion for Remand (JMR), the parties moved the Court for a remand of this one aspect of the Board's decision to determine whether the Board, in fact, had jurisdiction over the issue of a TDIU.  The Court subsequently issued an Order remanding the TDIU question consistent with the terms of the JMR, which pertained only to the issue of TDIU.

While the Court Order referenced the previous Board decision issue of increased disability rating, it did so only in the context of explaining the issue that the Board addressed and from which the TDIU arose, specifically referencing Rice v. Shinseki, 22 Vet. App. 447 (2009) for the proposition that a TDIU that arises during an increased rating appeal becomes part of the increased rating issue.  

In January 2015, the Board issued a decision finding that it had no jurisdiction over the TDIU prior to June 16, 2011 and remanded the TDIU from June 16, 2011 for further development.  

In a May 2015 JMR, the parties moved the Court to vacate the part of the January 2015 Board decision which found it had not jurisdiction over the TDIU prior to June 16, 2011 and to remand the issue for readjudication.  The Court subsequently issued an Order remanding the TDIU question consistent with the terms of the JMR.

The Board has reviewed and considered all the documents contained in the Veteran's electronic files including Virtual VA and Veterans Benefits Management System (VBMS).  

The Board notes that a review of the paper and electronic files shows that the requested development in the remand portion of the January 2015 Board decision has yet to be complied with.  As will be discussed in the remand section below, the Board will be modifying the ordered development in the January 2015 remand.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased disability rating for the service connected lumbar spine disability which was received by the RO on October 19, 2006.

2.  The RO denied the Veteran's claim for an increased disability rating for the service connected lumbar spine disability in October 2006.  The Veteran filed a notice of disagreement in August 2007 and perfected an appeal in November 2007.  

3.  The Veteran filed a claim for TDIU in January 2009 arguing that his service connected lumbar spine disability prevented him from gainful employment. 

4.  Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) outlines that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal.


CONCLUSION OF LAW

The issue of entitlement to TDIU has been pending since October 19, 2006.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, Board's decision is fully favorable to the Veteran.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

In October 2006, the Veteran filed a claim for an increased rating for the service-connected low back disability.  The Veteran subsequently perfected an appeal as to the increased rating in a November 2007 substantive appeal, via VA Form 9.

As noted above, the January 2015 Board decision previously found that the issue of TDIU prior to June 16, 2011 was not before the Board.  In August 2009 and February 2010 rating decisions, the Veteran was denied TDIU.  While the Veteran did not appeal the February 2010 denial of TDIU, the guidance given by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), dictates that the Board has jurisdiction over TDIU.

Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal. 

The Veteran filed an NOD in August 2007, initiating the appeal for the April 2007 denial of his increased rating claim for lumbar spine disability.  In January 2009 the Veteran claimed TDIU.  The Veteran was denied TDIU in August 2009 and February 2010 rating decisions.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), the Board finds that the issue of entitlement to TDIU has been on appeal status since October 19, 2006, the date of receipt of the Veteran's claim for an increased disability rating for a lumbar spine disability.  


ORDER

A claim of entitlement TDIU has been before the Board since October 19, 2006.


REMAND

After a careful review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

As noted above, the Board has found that a claim for TDIU has been pending since October 19, 2006, the date the Veteran filed a claim for an increased disability rating for a lumbar spine disability.  

In January 2015, the Board had remanded the issue of entitlement to TDIU from June 16, 2011.  The Board requested additional development which included obtaining a VA medical opinion on the Veteran's employability to be provided by a vocational or similar specialist.  The Board requested that the examiner state whether:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

See January 2015 Board Remand.  However, the Board notes that the Federal Circuit Court and the Court have held that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

Therefore, the Board finds that the questions requested in the January 2015 Board remand to be answered by the VA examiner are not the proper questions and the Board is hereby modifying the January 2015 Board remand request as will be detailed below.

Moreover, the Board notes that the Veteran submitted an October 2014 private opinion by a vocational specialist which provides an opinion that the Veteran has been unemployable since 2008 due to his back disability.  However, the specialist listed as some of the reasons for his unemployability, the Veteran's mental focus and concentration.  The Veteran is in receipt of SSA disability benefits.  A review of the Veteran's SSA records reveal that he was awarded SSA disability benefits due to severe, major depression, a disability for which the Veteran is not service connected.  The private examiner did not acknowledge the Veteran's major depression and did not distinguish between the symptoms associated with the major depression and those caused by his lumbar spine disability.  Moreover, while the Veteran has been provided multiple VA examinations of the service-connected disabilities, it is unclear whether the service-connected disabilities, alone, render the Veteran unable to obtain or maintain substantially gainful employment.  Therefore, a new medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a vocational or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing VA examiner.

The VA examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the functional impairment caused solely by his service-connected radiculopathy of the left leg, low back disability, left knee osteoarthritis, right knee osteoarthritis, and allergic rhinitis with sinusitis.  

The examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion. 

In rendering these opinions, the VA examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  Further, the examiner should review and consider the October 2014 private vocational opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinion(s) should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.
 
2.  After completion of the above and compliance with the requested actions has been ensured, adjudicate the claim for entitlement to a TDIU from October 19, 2006, forward, in light of all the evidence of record. If the determination remains adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


